SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

33
CA 11-01598
PRESENT: SCUDDER, P.J., FAHEY, CARNI, SCONIERS, AND MARTOCHE, JJ.


ALBERT G. FRACCOLA, JR. AND PLAYTIME
BOUTIQUE, INC., PLAINTIFFS-APPELLANTS,

                     V                                              ORDER

PHYLLIS FRACCOLA, INDIVIDUALLY AND AS SOLE
SHAREHOLDER OF HYDRANIA, INC., AND HYDRANIA, INC.,
DEFENDANTS-RESPONDENTS.


ALBERT G. FRACCOLA, JR., PLAINTIFF-APPELLANT PRO SE.

FELT EVANS, LLP, CLINTON (JAY G. WILLIAMS, III, OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Oneida County (Samuel
D. Hester, J.), entered May 18, 2011. The order, among other things,
granted the motion of defendants to dismiss the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   February 10, 2012                    Frances E. Cafarell
                                                Clerk of the Court